Citation Nr: 0109064	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with secondary degenerative arthritis, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for fracture, right 
medial malleolus with traumatic arthritis and chronic 
synovitis of the right ankle, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased  rating for degenerative 
arthritis of the thoracic spine and left ankle, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1954 to January 
1957, and from June 1958 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating greater than 20 
percent for lumbosacral strain with secondary degenerative 
arthritis, denied a rating greater than 10 percent for 
fracture, right medial malleolus with traumatic arthritis and 
chronic synovitis of the right ankle, and denied a rating 
greater than 10 percent for degenerative arthritis of the 
thoracic spine and left ankle.  By October 1997 rating 
decision, the RO increased the evaluation for the right ankle 
disability to 20 percent.  The veteran continued this appeal.

In March 1999 the Board remanded this matter to the RO for 
further evidentiary development.  By April 2000 rating 
decision, the RO increased the evaluation for the lumbosacral 
strain with degenerative arthritis to 40 percent.  The 
veteran has continued this appeal.  For reasons more fully 
explained below, the Board finds that this matter must again 
be remanded to the RO for additional development.


REMAND

In March 1999 the Board remanded this matter to the RO for 
further evidentiary development, to specifically include 
scheduling the veteran for a VA examination in compliance 
with the mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The record reflects that in August 1999 the veteran underwent 
a VA orthopedic examination, which was not conducted 
according to the mandates of DeLuca.  While the VA examiner 
noted the veteran's complaints of low back, right ankle, and 
left ankle pain, and limitation of motion, the examiner did 
not indicate whether the pain could be portrayed in terms of 
the degree of additional range of motion loss, as is required 
by DeLuca.  It appears that the VA examiner also did not 
provide an assessment of the range of motion of the thoracic 
spine, as separate and distinct from the lumbar spine.  If it 
is not feasible to portray the motion of the lumbar and 
thoracic segments separately, this must be stated for the 
record.  Although the veteran reported having "flare-ups" 
two to three times a year, the examiner did not provide an 
opinion as to whether pain could significantly limit 
functional ability during flare-ups.  Moreover, the examiner 
did not indicate whether the low back or the thoracic spine 
exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express such 
findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  

The Board also notes that the veteran submitted an x-ray 
report, dated in February 2000, showing an impression of 
"advanced ankylosing arthritis" in the thoracic and lumbar 
spine, and showing that the veteran reported having 
"radiating leg pain".  This x-ray report appears to show 
that the veteran's thoracic and lumbar spine disabilities may 
have worsened since the last VA examination.  Additionally, 
with regard to the right and left ankle, the VA examiner 
indicated that the veteran's bilateral foot and ankle pain 
was "most likely an inherited neuropathy" and could 
"certainly be the cause" of the veteran's many years of 
ankle pain.  The examiner noted that it did not appear that 
the minor sprains and injury to the veteran's right ankle in 
past was a significant cause of his present pain.  It was 
also noted that the veteran had decreased dorsiflexion and 
fatigability of both feet, which was likely connected to the 
neuropathy documented in the physical exam.  Again, however, 
no attempt was made to portray the fatigability or pain in 
terms of additional loss of motion.  In view of the 
foregoing, the veteran should be afforded another VA 
orthopedic examination, in compliance with DeLuca.

The RO's attention is again directed to the Court's decision 
in DeLuca.  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
March 1999 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability, his thoracic 
spine disability, his left ankle 
disability, and his right ankle 
disability, since April 1999.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Mayhew 
Sanderson and from the Dorn VA Medical 
Center.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected low 
back disability, thoracic spine 
disability, right ankle disability, and 
left ankle disability.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should specify the veteran's 
range of lumbar motion as well as his 
range of thoracic motion.  If motion of 
the lumbar and thoracic segments can not 
be differentiated, this should be stated 
for the record.  The examiner should note 
whether there are any further limitations 
due to pain and, if so, quantify the 
degree of additional impairment due to 
pain.  The examiner should be asked to 
determine whether the veteran's low back, 
thoracic spine, right ankle, and left 
ankle exhibit weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back, thoracic spine, 
right ankle, and left ankle are used 

repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record and, in order, to 
insure that there has been compliance 
with the Veterans Claims Assistance Act 
of 2000.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


